                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION

DOMINIQUE JENNETTE, next friend of                       )
William Edward Jennette, Jr., deceased, and              )
in her personal capacity                                 )
                                                         )
         Plaintiff,                                      )       Case No.: 1:20-cv-00068
                                                         )       Judge William L. Campbell, Jr.
vs.                                                      )       Magistrate Judge Barbara D. Holmes
                                                         )
CHRISTOPHER STALLINGS;                                   )
BRANDON MILLER;                                          )
KENDRA BURTON;                                           )       JURY DEMANDED
SHERRELL SUMMERS:                                        )
MATTHEW OWENS,                                           )
LANDON FRAZIER,                                          )
BRYCE ROBERTS,                                           )
CITY OF LEWISBURG, TENNESSEE; and                        )
MARSHALL COUNTY, TENNESSEE,                              )
                                                         )
         Defendants.                                     )


                       DEFENDANT CITY OF LEWISBURG’S ANSWER
                          TO THE FIRST AMENDED COMPLAINT


         The Defendant, City of Lewisburg, Tennessee (the “City”), hereby answers the First

Amended Complaint (“FAC”) filed against it as follows:

                                   JURISDICTION AND VENUE

1.       To the extent that the assertions contained in the paragraph numbered 1 of the FAC are

         merely statements about Plaintiff’s claims in this action, no response is required. To the

         extent that the assertions allege or infer liability on the part of the City, they are denied.

2.       The City does not contest the jurisdictional statements which are based on or refer to 28

         U.S.C. § 1331, § 1343(a)(3)(4) or 42 U.S.C. § 1983 as contained in the first and second

         sentences of the paragraph numbered 2 of the FAC. However, the City denies that this



      Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 1 of 11 PageID #: 204
        case is appropriate for the Court to exercise its supplement jurisdiction pursuant to 28

        U.S.C. § 1367(a).    The City does not contest that venue is appropriate with this Court.

        Otherwise, to the extent that there is any inferred or implied claim of any improper act or

        omission by this Defendant, the City denies the same.

3.      The City acknowledges that Plaintiff has alleged certain claims based upon state law and

        under the provisions of the Tenn. Govt. Tort Liability Act (“TGTLA”). The City denies

        that this Court should exercise its supplemental jurisdiction to adjudicate such claims.

                                             PARTIES

4.      The City lacks knowledge or information sufficient to either admit or deny the allegations

        contained in the paragraph numbered 4 of the FAC.

5.      The City admits that during the time of the events on which this action is based it employed

        Defendant Stallings. The City avers that all other allegations contained in the first sentence

        of the paragraph numbered 5 of the FAC raise legal issues to later be determined by the

        Court and require no response from this Defendant. The second sentence of the same

        numbered paragraph of the FAC does not require a response.

6.      Upon information and belief, the City admits the allegations contained in the first sentence

        of the paragraph numbered 6 of the FAC. The second sentence of the same numbered

        paragraph of the FAC does not require a response.

7.      Upon information and belief, the allegations contained in the paragraph numbered 7 of the

        FAC refer to other defendants and do not require a response from this Defendant.

8.      The City admits that during the time of the events on which this action is based, it employed

        Defendant Frazier. The City avers that all other allegations contained in the first sentence

        of the paragraph numbered 8 of the FAC raise legal issues to be later determined by the




     Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 2 of 11 PageID #: 205
         Court and require no response from this Defendant. The second sentence of the same

         numbered paragraph does not require a response from this Defendant.

9.       The City admits that during the time of the vents on which this action is based it employed

         Defendants Roberts. The City avers that all other allegations contained in the first sentence

         of the paragraph numbered 9 of the FAC involve legal issues to be later determined by the

         Court and thus require no response from the Defendant. The second sentence of the

         paragraph numbered 9 of the FAC does not require a response from this Defendant.

10.      The allegations contained in the paragraph numbered 10 of the FAC refer to other

         defendants and do not require a response from this Defendant.

11.      The City admits the allegations contained in the first sentence of the paragraph numbered

         11 of the FAC. To the extent the allegations contained in the second and fourth sentences

         of the paragraph numbered 11 of the FAC are or involve legal determinations to be made

         by the Court, no response is required from the City.       The City admits the allegations

         contained in the third sentence of the paragraph numbered 11 of the FAC.

12.      The allegations contained in the paragraph numbered 12 of the FAC refer to other

         defendants and do not require a response from this Defendant.

                                   FACTUAL ALLEGATIONS

13-19. Every statement and allegation contained in the paragraphs numbered 13 through 19 of the

         FAC refers to acts or events involving Individual Defendants of Marshall County, and not

         the City. Therefore, based on the lack of claims or allegations in the afore-referenced

         numbered paragraphs, no response is required from the City.




      Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 3 of 11 PageID #: 206
20.      The City admits that it employed Officer Stalling as a police officer at the time of the

         incident. Any remaining allegations contained in the paragraph numbered 20 of the FAC

         are denied.

21-54. Every statement and allegation contained in the paragraphs numbered 21 through 54 of the

         FAC refers to acts or events involving the Individual Defendants, and not the City.

         Therefore, and based on the lack of claims or allegations in the afore-referenced numbered

         paragraphs, no response is required from the City. However, and out of an abundance of

         caution, to the extent that any allegations in the paragraphs numbered 21 through 54 are

         directed at Defendant Stallings, Roberts, and/or Frazier for the which the City could be

         liable, the City denies such allegations. Further, and upon information and belief, certain

         video and audio recordings of the some of events referenced in the FAC are believed to

         exist. To the extent that those recordings may serve to be the best evidence of what was

         said and done in relation to the acts of the Individual Defendants with Mr. Jennette, and to

         the extent that any of the allegations contained in the paragraphs numbered 21 – 54 of the

         FAC contradict or diverge from that best evidence, the City denies said allegations.

55.      The City lacks knowledge or information sufficient to for a belief as to the truth of the

         allegations contained in the paragraph numbered 55 of the FAC.

56-86. Every statement and allegation contained in the paragraphs numbered 56-86 of the FAC

         refer to acts or events involving the Individual Defendants, and not the City. Therefore,

         and based on the lack of claims or allegations in the afore-referenced numbered paragraphs

         against this Defendant no response is required from the City. However, and out of an

         abundance of caution, to the extent that any allegations in the paragraphs numbered 56-86




      Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 4 of 11 PageID #: 207
         are directed at Defendant Stallings, Roberts, and/or Frazier for the which the City could be

         liable, the City denies such allegations.

87.      Upon information and belief, the City admits that Emergency Medical Services (“EMS”)

         arrived at the jail and performed CPR on Mr. Jennette; however, CPR was not successful.

         Upon information and belief, the City further admits that EMS transported Mr. Jennette to

         the Marshall County Medical Center Emergency Room where he was pronounced dead.

         Any remaining allegations contained in the paragraph numbered 87 of the FAC are denied.

88.      The City lacks knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in the paragraph numbered 88 of the FAC.

89.      The City admits that the autopsy report produced after Mr. Jennette’s autopsy indicates that

         the cause of death was homicide.

90.      The paragraph numbered 90 of the FAC is denied as stated.

91-94. The City lacks knowledge or information sufficient to form a response to the allegations

         contained in the paragraphs numbered 91-94 of the FAC is denied as stated.

95.      The paragraph numbered 95 of the FAC is denied as stated.

96.      The paragraph numbered 96 of the FAC is denied as stated.

97.      The paragraph numbered 97 of the FAC is denied as stated.

98.      The statement and allegations contained in the paragraph numbered 98 of the FAC refer to

         acts or events involving an Individual Defendant, and not the City. Therefore, and based

         on the lack of claims or allegations in the afore-referenced numbered paragraphs, no

         response is required from the City. However, and out of an abundance of caution, to the

         extent that any allegations in the paragraph numbered 98 are directed at Defendant Stallings

         for the which the City could be liable, the City denies such allegations.




      Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 5 of 11 PageID #: 208
99.      The statement and allegations contained in the paragraph numbered 99 of the FAC refers

         to acts or events involving an Individual Defendant, and not the City. Therefore, and based

         on the lack of claims or allegations in the afore-referenced numbered paragraphs, no

         response is required from the City. However, and out of an abundance of caution, to the

         extent that any allegations in the paragraph numbered 99 are directed at Defendant

         Stallings, Roberts, and/or Frazier for the which the City could be liable, the City denies

         such allegations.

100.     The paragraph numbered 100 of the FAC is denied as stated.

101.     Denied.

102.     Denied.

103.     Denied.

104.     Denied.

105.     Denied.

106.     Denied.

107.     Denied.

108.     Denied.

109.     Denied.

110.     Denied.

111.     Denied.

112.     Denied.

113.     Denied.




      Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 6 of 11 PageID #: 209
114.   To the extent that the allegations contained in the paragraph numbered 114 of the FAC

       involve legal issues to be alter determined by the Court, no response is required from the

       City. Otherwise, the City denies said allegations.

                              COUNT 1: EXCESSIVE FORCE

115.   The paragraph numbered 115 of the FAC requires no response from the City.

116-122.      To the extent that allegations in the paragraphs numbered 116-122 of the FAC

       involve legal issues to be later determined by this Court, no response is required.

       Additionally, the statement and allegations contained in the paragraphs numbered 116-122

       of the FAC refers to acts or events involving an Individual Defendant, and not the City.

       Therefore, and based on the lack of claims or allegations in the afore-referenced numbered

       paragraphs, no response is required from the City. However, and out of an abundance of

       caution, to the extent that any allegations in the paragraphs numbered 116-122 are directed

       at Defendant Stallings, Roberts, and/or Frazier for the which the City could be liable, the

       City denies such statements.

                            COUNT 2: FAILURE TO PROTECT

123.   The paragraph numbered 123 of the FAC requires no response from the City.

124-129.      To the extent that allegations in the paragraphs numbered 124-129 of the FAC

       involve legal issues to be later determined by this Court, no response is required.

       Additionally, the statement and allegations contained in the paragraphs numbered 124-129

       of the FAC refers to acts or events involving an Individual Defendant, and not the City.

       Therefore, and based on the lack of claims or allegations in the afore-referenced numbered

       paragraphs, no response is required from the City. However, and out of an abundance of

       caution, to the extent that any allegations in the paragraphs numbered 124-129 are directed




   Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 7 of 11 PageID #: 210
        at Defendant Stallings, Roberts, and/or Frazier for the which the City could be liable, the

        City denies such statements.

       COUNT 3: STATE LAW CLAIM IN THE ALTERNATIVE FOR NEGLIGENCE

130.    The paragraph numbered 130 of the FAC requires no response from the City.

131-134.       To the extent that allegations in the paragraphs numbered 131-134 the FAC involve

        legal issues to be later determined by this Court, no response is required. Otherwise, the

        City denies the allegations in the paragraphs numbered 131-134 of the FAC.

                                     PRAYERS FOR RELIEF

        To the extent that any of the allegations contained in the paragraphs numbered 1-9 under

the heading “Prayers for Relief” in the FAC seek any form of compensation, damages, or other

relief from the City of Lewisburg, the City of Lewisburg denies such claims.

        Any allegations not previously addressed above are denied.

                                   AFFIRMATIVE DEFENSES

1.      To the extent that Plaintiff’s FAC in this action fails to state a cause of action or any claim

        for relief against the City of Lewisburg, this Court should dismiss the FAC in its entirety

        or the Plaintiff’s specific allegations. Of note, and pursuant to the provisions of Rule

        12(b)(6), F.R.C.P., the City avers that Plaintiff’s FAC fails to allege or infer a recognizable

        or permitted cause of actions against it, inasmuch as Plaintiff presents no federal claims or

        causes of action against the City, and, pursuant to the provisions of the TGTLA, the City

        is immune from the state law claims Plaintiff presents in Count 3 of the FAC.

2.      No action or inaction of the City of Lewisburg deprived Plaintiff of any interest protected

        by the Federal Constitution, the Constitution of the State of Tennessee, or any other

        applicable federal or state statutes or laws.




     Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 8 of 11 PageID #: 211
3.       To the extent necessary or as may be required, the City of Lewisburg avers that no custom,

         policy, or practice of the City of Lewisburg existed which contributed to the alleged

         violation of Plaintiff’s constitutional rights; nor has Plaintiff sufficiently alleged facts under

         a Monnell theory of liability which would subject the City of Lewisburg to liability in this

         action.

4.       To the extent necessary, the FAC fails to state a claim upon which relief can be granted

         regarding punitive damages against the City of Lewisburg, and therefore, Plaintiff’s request

         for punitive damages should be dismissed.

5.       To the extent which may become applicable, the City of Lewisburg specifically requests

         that any trial be bifurcated so that the issue of whether any individual officer violated

         Plaintiff’s constitutional rights is determined prior to the issue of whether the municipality

         had an unconstitutional custom, policy, or practice.

6.       The City of Lewisburg is not liable to Plaintiff for attorney’s fees, costs, or any other form

         of damage or relief requested in this action.

7.       The City of Lewisburg demands a jury to try this action.

8.       The City of Lewisburg reserves the right to amend this pleading and plead further

         depending upon the facts as they are generated through the discovery process which may

         become available to it.

9.       The City of Lewisburg avers that it should be awarded attorneys’ fees and costs pursuant

         to 42 U.S.C. § 1988.

10.      The City asserts the defense of comparative fault, such that any negligent acts or omissions

         of Mr. Jennette should serve to reduce or bar any recovery Plaintiff may seek on a theory

         of negligence against the City.




      Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 9 of 11 PageID #: 212
11.    The City affirmatively pleads and relies upon any all defenses available to it, under the

       Tenn. Govt. Tort Liability Act, and to the extent applicable the statutory cap on damages

       in Tennessee.

       WHEREFORE, now having fully answered the First Amended Complaint, the City of

Lewisburg prays that the Plaintiff takes nothing by way of the filing of this action, that this Court

dismiss Plaintiff’s claims with prejudice and that this Court assess all costs and discretionary costs

against the Plaintiff and, to the extent permissible by law, this Court tax this Defendant’s attorneys’

fees and costs against the Plaintiff pursuant to 42 U.S.C. § 1988.


                                                       Respectfully submitted,

                                                       /s/ Samantha A. Burnett
                                                       Robert M. Burns, #15383
                                                       Samantha A. Burnett, #037250
                                                       HOWELL & FISHER, PLLC
                                                       3310 West End Avenue, Suite 550
                                                       Nashville, TN 37203-1089
                                                       (615) 921-5228 Direct
                                                       (615) 244-3518 Fax
                                                       rburns@howell-fisher.com
                                                       sburnett@howell-fisher.com
                                                       Attorneys for Defendant City
                                                       of Lewisburg, Tennessee




   Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 10 of 11 PageID #: 213
                                CERTIFICATE OF SERVICE
        I certify that the foregoing City of Lewisburg’s Answer to the First Amended Complaint
was filed electronically on March 26, 2021. Notice of this filing will be sent by operation of the
Court’s electronic filing system upon:

       David J. Weissman, Esq., #25188              Daniel H. Rader, III, Esq., #2835
       Benjamin K. Raybin, Esq., #29350             Richard Lane Moore, Esq., #18815
       RAYBIN & WEISSMAN, PC                        Daniel H. Rader, IV, Esq., #25998
       424 Church Street, Suite 2120                MOORE RADER FITZPATRICK & YORK PC
       Nashville, TN 37219                          46 N. Jefferson Avenue
       braybin@nashvilletnlaw.com                   P. O. Box 3347
       dweissman@NashvilleTnLaw.com                 Cookeville, TN 38502-3347
                                                    danrader@moorerader.com
       Robert P. Gritton, Esq., 18472               lane@moorerader.com
       GRITTON & GRITTON, PLLC                      danny@moorerader.com
       752 South Church Street                      Attorneys for Defendants
       Murfreesboro, TN 37130                       Christopher Stallings and Bryce Roberts
       robgritton@aol.com
       Attorneys for Plaintiff                      D. Andrew Saulters, Esq. #20275
                                                    Michael T. Schmitt, Esq. #26573
                                                    THE ORTALE KELLEY FIRM
                                                    330 Commerce Street, Suite 110
                                                    Nashville, TN 37201
                                                    dsaulters@ortalekelley.com
                                                    mschmitt@ortalekelley.com
                                                    Attorneys for County Defendants
                                                    (Brandon Miller, Kendra Burton, Sherrell
                                                    Summers, Matthew Owens and Marshall
                                                    County, TN)


                                                    /s/ Samantha A. Burnett_____
                                                    Samantha A. Burnett




  Case 1:20-cv-00068 Document 39 Filed 03/26/21 Page 11 of 11 PageID #: 214
